Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the technical boundary conditions" in lines 6-7 and lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “the technical boundary condition”.
Claims 2-9 are rejected for dependency upon rejected base claim 1 above.

Claim 1 recites the limitation "the calculated engineering artifacts" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “the engineering artifacts”.
Claims 2-9 are rejected for dependency upon rejected base claim 1 above.

Claim 1 recites the limitation "the evaluation results" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “evaluation results”.
Claims 2-9 are rejected for dependency upon rejected base claim 1 above.

Claim 1 recites the limitation "the classification space" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “a classification space”.
Claims 2-9 are rejected for dependency upon rejected base claim 1 above.

Claim 10 recites the limitation "the classification" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “classification”.
Claims 11-13 are rejected for dependency upon rejected base claim 10 above.

Claim 10 recites the limitation "the technical boundary conditions" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “technical boundary conditions”.
Claims 11-13 are rejected for dependency upon rejected base claim 10 above.

Claim 10 recites the limitation "the deduction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is in interpreted as “deduction”.
Claims 11-13 are rejected for dependency upon rejected base claim 10 above.

Claim 10 recites the limitation "the technical requirements" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “technical requirements”.
Claims 11-13 are rejected for dependency upon rejected base claim 10 above.

Claim 10 recites the limitation "the calculation results" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Therefore, this limitation is interpreted as “calculation results”.
Claims 11-13 are rejected for dependency upon rejected base claim 10 above.

Claim 10 recites the limitation "the distribution" in line 12-13.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “distribution”.
Claims 11-13 are rejected for dependency upon rejected base claim 10 above.

Claim 10 recites the limitation "the classifications" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “the classification”.
Claims 11-13 are rejected for dependency upon rejected base claim 10 above.

Claim 10 recites the limitation "the classification space" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “a classification space”.
Claims 11-13 are rejected for dependency upon rejected base claim 10 above.

Claim 10 recites the limitation "the further" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “further”.
Claims 11-13 are rejected for dependency upon rejected base claim 10 above.

Claim 10 recites the limitation "the combination vectors" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “combination vectors”.
Claims 11-13 are rejected for dependency upon rejected base claim 10 above.

Allowable Subject Matter
Claims 1-13 are rejected under 35 USC 112, but would be allowable if the 35 USC 112 rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, adapting the classification of the technical boundary conditions based on the evaluation results in iterations; and processing an executable performing a distribution calculation of the classification space, wherein the distribution calculation of the classification space is at least based on a distribution and guartiles; wherein the process of the executable comprises: calculating combination vectors at system start; reading mapping data and calculation probabilistic distribution and quartiles; and publishing new distribution to engineering goal calculation as recited in independent claim 1; and further fail to teach an executable performing a distribution calculation (DC) of the classification space, providing the distribution calculation (DC) of the classification space, which is at least based on a distribution and guartiles; wherein the executable comprises the further software components for calculation of the combination vectors at system start, reading mapping data and calculation probabilistic distribution and quartiles, and publishing new distribution to engineering goal calculation as recited in independent claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xie (US 8,635,204) teaches a method for automatic derivation of attributes of software engineering artifacts.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196